WOODLEY, Commissioner.
The conviction is for murder without malice; the punishment, 5 years in the penitentiary.
Notice of appeal was given and sentence was pronounced on April 9, 1951. The 90 days allowed by law for the filing of the statement of facts therefore expired on July 8, 1951.
The statement of facts, not having been filed until July 9, 1951, cannot be considered. See Huber v. State, 151 Tex.Cr.R. 306, 207 S.W.2d 383; Tuck v. State, Tex.Cr.App., 231 S.W.2d 436; Bichon v. State, Tex.Cr.App., 230 S.W.2d 812.
In the absence of a statement of facts, we are unable to appraise the bill's o>£ exception.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.